Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	The terminal disclaimer filed on 7/11/2022 has been approved.

Withdraw Allowable Subject Matter
	After further consideration, the allowability of claims 1-3, 10-14 and 16 have been withdrawn in light of the new rejections under 35 USC 103 as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (USPAT 5,920,142, Reference of Record).

In regards to claims 1 and 12-14, Fig. 16 of Onishi discloses an embodiment 9 having the same cover structure as embodiment 1, (see col. 17, lines 44-49) and consequently discloses a high-frequency module comprising: 
A module substrate (8) that is a ceramic multilayer substrate including a plurality of layers laminated therein (see e.g. col. 17, lines 40-43), and that includes an internal wiring pattern (121); 
A surface acoustic wave (SAW) device (see col. 17, lines 33-35) disposed on the module substrate (8); 
Wherein the SAW device includes: a piezoelectric substrate chip (1); an electrode pattern functional portion (2, see also Figs. 3A-B of embodiment 1) provided on surface (21) of the piezoelectric substrate; a support frame (5a) as labeled in Fig. 16 (see also the better view in embodiment 1 Figs. 3A – 4B and col. 5, lines 25-34) that is provided on the surface (21) of the piezoelectric substrate (1) so as to surround the electrode pattern (2); a cover (5b) that is provided on the support and that covers the electrode pattern (2) so as to define a hollow space (20) (see col. 5, lines 25-34) together with the support frame (5a) and the piezoelectric substrate (1); and a thermosetting epoxy resin (see column 11, lines 30-34) that covers the SAW device;
 Based on Fig. 16 the module substrate (8), cover (5b), and piezoelectric substrate (1) are disposed in this order in a vertical perpendicular direction with respect to the module substrate (8); and a shield electrode isolation layer (9) as labeled in Fig. 16 (see also the better view in e.g. similar Fig. 6) that is grounded (see e.g. col. 7, lines 40-47 with col. 8, lines 10-17) is provided on a surface of the cover (5b) that faces the module substrate (8).
Regarding claim 2, since the shield electrode (9) is formed over the entirety of the cover (5b), it clearly overlaps at least a portion of the electrode pattern (2) when the module substrate (8) is viewed in plan view.
Regarding claim 3, similarly the shield electrode (9) overlaps a region in which a first internal wiring pattern (121) of the module substrate (8) and the electrode pattern (2) overlap each other when the module substrate (8) is viewed in plan view.
Regarding claim 11, the SAW device, which includes only the piezoelectric substrate (1), support (5a), and cover (5b) has a wafer level package structure. 

However, regarding claims 1 and 10, the SAW device of embodiment 9 and embodiment 1 is not specifically disclosed as a SAW filter as required by claim 1 (see line 4 thereof) or a ladder filter as required by claim 10. Regarding claim 16, Onishi embodiment 9 Fig. 16 does not explicitly disclose that the internal wiring pattern (121) includes a meandering-shaped portion, e.g. such as an inductor.

Onishi embodiment 2 includes Figs. 5-9 (see cols. 11-12), and discloses that the SAW device may be a filter as best seen in Fig. 7A that would have been well known to one of ordinary skill in the art to include the ubiquitous ladder filter type band pass filters that inherently include series resonators being e.g. the resonators on the right in Fig. 7A connected between input/output terminals (3) on the right in Fig. 7A, and parallel resonators on the left in Fig. 7A connected to ground terminals (3) on the left in Fig. 7A and to connection points between the series resonators as shown by connection electrodes in dashed lines under the support 5a.

Onishi further discloses that the wiring pattern (121) is a passive device (see col. 17, lines 41-43 and 62-65) which, as it is also discussed in multi-chip module embodiment 11 (Fig. 18), commonly includes impedance matching elements (see e.g. col. 19, lines 3-9 thereof) which one of ordinary skill in the art would have understood to have included conductor line inductors in any of their various art recognized alternative forms such as coils or meander lines.

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the high-frequency module of Onishi embodiment 9 (Fig. 16) by having provided the SAW device (see col. 17, line 33-40) as a SAW ladder filter (see Fig. 7A), because one of ordinary skill in the art would have understood that the generic SAW device would have included a ladder filter band pass filter as suggested by the exemplary teaching of Onishi embodiment 2 (Fig. 7A), and because such an obvious modification would have been merely determined by the intended use of the SAW device.

At the time of filing, it would have been obvious to one of ordinary skill have further modified the modification of Onishi and provided the generic passive device internal wiring pattern (121) as an inductor with a meandering-shaped portion, because one of ordinary skill in the art would have understood that the generic “passive device” (see col. 17, lines 41-43 and 62-65 thereof) would have included inductors, and because Onishi also explicitly discloses the module substrate to include impedance matching elements (see e.g. col. 19, lines 3-9 thereof), which one of ordinary skill in the art would have also understood to have included inductors, and because a meandering-shaped inductor would have been a well-known structure for such inductors and simply an obvious art recognized alternative to other shaped inductors.




Allowable Subject Matter

Claims 4-9, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicant’s arguments, see page 6, filed on 7/11/2022, with respect to the double patenting rejections of record have been fully considered and are persuasive due to the approval of the terminal disclaimer. Therefore, the double patenting rejections have been withdrawn. However, as discussed above, the indications of allowable subject matter have been withdrawn and new rejections under 35 USC 103 have been made.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843